 1                                                                           Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     CHRISTINE DAVID and RODNEY
10   CLURE, individually and on behalf of all          No. 14-cv-00766-RSL
     others similarly situated,
11
                                                       ORDER GRANTING PRELIMINARY
12                                   Plaintiffs,       APPROVAL OF CLASS ACTION
                                                       SETTLEMENT
13           v.
14   BANKERS LIFE AND CASUALTY
15   COMPANY, a foreign corporation,

16                                  Defendant.

17          This matter comes before the Court on the parties’ stipulated Motion for Preliminary
18   Approval of a Class Action Settlement. The Court has considered the motion together with
19
     the supporting declaration and exhibits and the record on file with the Court. For the reasons
20
     set forth below, the Court GRANTS the motion and preliminarily approves of the parties’
21
     class-wide settlement.
22

23          A.      Standard of Review

24          A party seeking to certify a settlement class must establish that the requirements of

25   Fed. R. Civ. P. 23 (“Rule 23”) are met. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 617
26
     (1997). A court must engage in a “rigorous analysis” to determine whether the requirements


     ORDER GRANTING PRELIMINARY APPROVAL OF                SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 1 [14-cv-00766-             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
 1   of Fed. R. Civ. P. 23 are satisfied. Gen. Tel. Co. of the Southwest v. Falcon, 457 U.S. 147,

 2   161 (1982). However, the evidentiary showing need not be extensive. Blackie v. Barrack,
 3
     524 F. 2d 891, 901 (9th Cir. 1975).
 4
            In addition, the Court must satisfy itself that the proposed class-wide settlement is
 5
     fair, adequate, and reasonable to the class. Fed. R. Civ. P. 23(e); see also Hanlon v. Chrysler
 6
     Corp., 150 F.3d 1011, 1026 (9th Cir. 1998). In conducting such analysis, federal courts
 7

 8   consider the following factors:

 9                  [T]he strength of the plaintiffs’ case; the risk, expense, complexity,
                    and likely duration of further litigation; the risk of maintaining
10                  class action status throughout the trial; the amount offered in
                    settlement; the extent of discovery completed and the stage of the
11
                    proceedings; the experience and views of counsel; the presence of
12                  a governmental participant; and the reaction of the class members
                    to the proposed settlement.
13
     Hanlon, 150 F.3d at 1026 (citing Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375 (9th
14

15   Cir. 1993)).

16          B.      The Proposed Settlement Class Satisfies Fed. R. Civ. P. 23

17          To be certified under Rule 23, Plaintiffs and the proposed Settlement Class must
18   satisfy all the requirements of Rule 23(a): (1) the class is so numerous that joinder of all
19
     members is impracticable (“numerosity”), (2) there are questions of law or fact common to
20
     the class (“commonality”), (3) the claims or defenses of the representative parties are typical
21
     of the claims or defenses of the class (“typicality”), and (4) the representative parties will
22

23   fairly and adequately protect the interests of the class (“adequacy”). In addition, the proposed

24   Settlement Class must satisfy the requirements of superiority and predominance under Rule

25   23(b)(3). Predominance is similar to the inquiry on commonality, but focuses on whether the
26
     proposed class is “sufficiently cohesive to warrant adjudication by representation.” Amchem


     ORDER GRANTING PRELIMINARY APPROVAL OF                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 2 [14-cv-00766-               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
 1   Products, Inc. v. Windsor, 521 U.S. 591, 623 (1997). Superiority requires that a class action

 2   be superior to other available methods for adjudication.
 3
            For the reasons set forth below, the Court certifies the following Settlement Class:
 4
                    Agents assigned to the Bellevue Branch or one of its satellite
 5                  offices during the period June 22, 2008 to July 30, 2011 who had
                    twelve or fewer months’ tenure during that period.
 6
                    1.      Numerosity.
 7

 8          Here, the Settlement Class’s size is sufficiently numerous to meet the requirement of

 9   numerosity. There are over 200 class members. As a general rule a potential class of 40
10   members is considered impractical to join. See Cox v. Am. Cast Iron Pipe Co., 784 F.2d
11
     1546, 1553 (11th Cir. 1986).
12
                    2.      Commonality.
13
            Rule 23(a)(2) requires that the claims of the proposed class “depend upon a common
14

15   contention … of such a nature that it is capable of classwide resolution.” Wal-Mart Stores,

16   Inc. v. Dukes, 564 U.S. 338, 350 (2011). The rule does not require that every question of law

17   or fact be common to every member, nor does it require that class members be identically
18   situated or have suffered the same degree of injury. See id.
19
            Here, common legal and factual issues bind the Settlement Classes, namely whether
20
     Bankers had a practice of treating new agents under Al Hawks’ management as employees
21
     rather than independent contractors. In prior briefing, Bankers did not dispute that common
22

23   evidence existed on most (4 of 6) of the relevant factors on the economic dependence test –

24   even as applied to a larger and more diverse class of agents. See generally Dkt. #21 (Def.

25   Mot. to Decertify); see also Dkt. #40 at 6-7 (June 30, 2015 Order) (summarizing Plaintiffs’
26
     unanswered evidence on “most” factors). And, in its ruling denying certification over


     ORDER GRANTING PRELIMINARY APPROVAL OF                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 3 [14-cv-00766-              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
 1   Plaintiffs’ proposed narrower class of “New Agents,” this Court acknowledged the “common

 2   issues and common evidence across several factors of the economic-dependence test.” Dkt.
 3
     #76 at 7-8. A common legal and factual question also exists as to whether Bankers can rely
 4
     on the outside sales exemption to avoid overtime obligations even if the Agents were
 5
     misclassified. The Court therefore finds that the claims of the Settlement Class Members are
 6
     bound by sufficient common threads of fact and law to satisfy Rule 23(a)(2).
 7

 8                  3.      Typicality.

 9          Typicality is satisfied if the claims or defenses of the representative parties are
10   “reasonably co-extensive” of the claims of absent class members. Rodriguez v. Hayes, 591
11
     F.3d 1105, 1124 (9th Cir. 2010). This factor closely resembles that of commonality and
12
     requires that the representative be “part of the class and ‘possess the same interest and suffer
13
     the same injury’ as the class members.” General Tel. Co. of the Southwest v. Falcon, 457
14

15   U.S. 147, 156-57 (1982). Here, Plaintiffs challenge their classification and, as such, their

16   claims are typical of and co-extensive with those of the Settlement Class. And again, this

17   factor was not at issue in the Court’s prior ruling on class certification. See generally,
18   Dkt. #76.
19
                    4.      Adequacy.
20
            The proposed Class Representatives and their counsel will fairly and adequately
21
     protect the interests of the Settlement Class. Plaintiffs have no antagonistic or conflicting
22

23   interests with absent Settlement Class members and Class counsel are experienced in

24   employment litigation and class action practice.

25

26


     ORDER GRANTING PRELIMINARY APPROVAL OF                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 4 [14-cv-00766-              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
 1                  5.      Superiority and Predominance.

 2          Finally, on the elements of superiority and predominance, the Court is satisfied that
 3
     both requirements are met. While the Court expressed previous concerns over manageability
 4
     of this case if it were to proceed as a class action at trial, Dkt. #76, such concerns are no
 5
     longer present. See Amchem, 521 U.S. at 620 (“Confronted with a request for settlement-only
 6
     class certification, a district court need not inquire whether the case, if tried, would present
 7

 8   intractable management problems, see Fed. R. Civ. Pro. 23(b)(3)(D), for the proposal is that

 9   there be no trial.”); Carnegie v. Household Int'l, Inc., 376 F.3d 656, 660 (7th Cir. 2004)
10   (“The class might be unmanageable if the case were actually tried yet manageable as a
11
     settlement class because the settlement might eliminate all the thorny issues that the court
12
     would have to resolve if the parties fought out the case.”). The parties’ proposed settlement
13
     provides a superior method to address Bankers’ alleged violations of Washington wage laws
14

15   than individual claims. The Court has not been presented with any evidence that any class

16   members have ever instituted any other lawsuits on the issues raised in this case or shown

17   any interest in individual control of this litigation – even after decertification. As such,
18   rejecting the parties’ proposed settlement in this case would lead not to alternative methods
19
     of adjudicating this dispute for other Agents, but to a denial of relief to them altogether. The
20
     Court finds that the requirements of Rule 23(b)(3) are satisfied.
21
            C.      The Court Preliminarily Approves the Proposed Settlement as Fair and
22                  Reasonable.
23
            Based on the Court’s review of the instant motion and the parties’ Settlement
24
     Agreement (Exhibit 1 to the Declaration of Lindsay L. Halm) together with its knowledge of
25
     the claims and defenses at issue in the case and the proceedings to date, the Court concludes
26


     ORDER GRANTING PRELIMINARY APPROVAL OF                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 5 [14-cv-00766-               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
 1   that the terms of the parties’ proposed settlement appear fair, reasonable, and adequate. To

 2   that end, the Court ORDERS as follows:
 3
            1.      The Court appoints Plaintiffs Christine David and Rodney Clure as Class
 4
     Representatives of the Settlement Class; and Adam J. Berger and Lindsay L. Halm of
 5
     Schroeter Goldmark & Bender as Class Counsel.
 6
            2.      The Court approves the form and content of the parties’ proposed notice to the
 7

 8   Settlement Class Members (“Notice”) that is attached as Exhibit 2 to the Declaration of

 9   Lindsay L. Halm.
10          3.      The Court concludes that the manner of giving notice satisfies Rule 23 and the
11
     requirements of due process and, consistent with the terms of the parties’ Settlement
12
     Agreement, the Court directs Defendant to mail a copy of the Notice to each Settlement Class
13
     Member no later than thirty (30) calendar days following the date of this Order.
14

15          4.      On September 19, 2019, at 1:30 p.m., the Court will conduct a hearing (“Final

16   Fairness Hearing”) to determine whether to approve the settlement as fair, reasonable, and

17   adequate, which, if so approved, will result in a dismissal and final judgment. The Final
18   Fairness Hearing may, without further notice to the Settlement Class, be continued or
19
     adjourned by order of this Court.
20
            5.      Settlement Class Members are not required to attend the Final Fairness
21
     Hearing in order to be considered part of the Settlement Class, but may appear if they so
22

23   choose.

24          6.      The Court approves notifying the Settlement Class of Plaintiffs’ request for

25   $370,000 in attorneys’ fees and costs, subject to final approval at the Final Fairness Hearing.
26


     ORDER GRANTING PRELIMINARY APPROVAL OF                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 6 [14-cv-00766-               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
 1           7.      The Court approves notifying the Settlement Class of the proposed incentive

 2   payments of $10,000 each for the Class Representatives in recognition of their role in this
 3
     case and service to the Settlement Class, subject to final approval at the Final Fairness
 4
     Hearing.
 5
             8.      The Court directs Class Counsel to submit a motion for final approval of the
 6
     settlement, along with a proposed order approving the settlement and awarding Class
 7

 8   Counsel’s fees/costs and incentive payments for Class Representatives no later than fifteen

 9   (15) calendar days prior to the date of the Final Fairness Hearing. Such papers shall also
10   inform the Court whether the mailing to Settlement Class Members was completed in
11
     accordance with the requirements of this Order, and provide information concerning any opt-
12
     outs or objections received as a result of such mailing.
13
             9.      Individuals who receive Notice of the settlement and wish to exclude
14

15   themselves (“opt out”) from the Settlement Class must do so by following the instructions as

16   set forth in the Notice.

17           10.     Settlement Class Members who do not “opt out” (and thus, remain in the
18   Settlement Class) may submit a written objection to any of the terms of the proposed
19
     settlement, by following the instructions as set forth in the Notice. Only Settlement Class
20
     Members who file a timely, written objection to the settlement will be permitted to appeal or
21
     seek review of this Court’s decision approving or rejecting the settlement.
22

23           11.     In the event the parties’ proposed settlement does not become effective in

24   accordance with the terms of the Settlement Agreement or is not finally approved by this

25   Court, the Court shall vacate this order, decertify the Settlement Class, and reinstate all
26
     claims and defenses.


     ORDER GRANTING PRELIMINARY APPROVAL OF                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 7 [14-cv-00766-                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                        Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
 1          IT IS SO ORDERED this 3rd day of June, 2019.

 2

 3
                                                    A
                                                    Robert S. Lasnik
 4
                                                    United States District Judge
 5

 6

 7   PRESENTED BY:

 8   SCHROETER GOLDMARK & BENDER

 9   s/ Lindsay L. Halm
     Lindsay L. Halm, WSBA #37141
10   halm@sgb-law.com
     Adam J. Berger, WSBA #20787
11
     berger@sgb-law.com
12   810 Third Avenue, Suite 500
     Seattle, WA 98104
13   Phone: (206) 622-8000
14   Attorneys for Plaintiffs
15

16   LITTLER MENDELSON, P.C.

17   s/ Ryan P. Hammond___________
     Ryan P. Hammond, WSBA #38888
18   rhammond@littler.com
     Breanne S. Martell, WSBA #39632
19
     bsmartell@littler.com
20   600 University Street, Suite 3200
     Seattle, WA 98101.3122
21   Phone: (206) 623-3300
     Attorneys for Defendant
22

23

24

25

26


     ORDER GRANTING PRELIMINARY APPROVAL OF           SCHROETER GOLDMARK & BENDER
     CLASS ACTION SETTLEMENT − 8 [14-cv-00766-        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                              Phone (206) 622-8000 ● Fax (206) 682-2305
     RSL]
